Order entered December 16, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00898-CR

                                GISELE BROWN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-59808-U

                                          ORDER
        The Court REINSTATES the appeal.

       On November 20, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. On November 26, 2013, we received the

reporter’s record.   We have also received appellant’s brief.     Therefore, in the interest of

expediting the appeal, we VACATE the November 20, 2013 order requiring findings.

       We ORDER the Dallas County District Clerk to file the clerk’s record by DECEMBER

31, 2013.

       We ORDER appellant’s brief filed as of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.



                                                    /s/   DAVID EVANS
                                                          JUSTICE